      Case 2:19-cv-08972-CBM-FFM Document 43 Filed 08/10/20 Page 1 of 3 Page ID #:824
 Name and address:
 PIERCE BAINBRIDGE P.C.
 John M. Pierce (SBN 250443)
 jpierce@piercebainbridge.com
 Andrew Calderón (SBN No. 316673)
 acalderon@piercebainbridge.com
 355 S. Grand Avenue, 44th Floor
 Los Angeles, CA 90071
 Telephone: (213) 262-9333

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
Seth Shapiro                                                   CASE NUMBER:

                                                                               2:19-CV-08972 (CBM)
                                                PLAINTIFF(S)
                             v.

AT&T Mobility, LLC                                                       REQUEST FOR APPROVAL OF
                                                                       SUBSTITUTION OR WITHDRAWAL
                                              DEFENDANT(S)                      OF COUNSEL

                                                   INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this
“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.
SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: John M. Pierce                                                           CA Bar Number: 250443
Firm or agency: Pierce Bainbridge P.C.

Address: 355 S. Grand Avenue, 44th Floor, Los Angeles, CA 90071

Telephone Number: (213) 262-9333                                 Fax Number:    (213) 279-2008
E-mail: jpierce@piercebainbridge.com
Counsel of record for the following party or parties: Seth Shapiro




Other members of the same firm or agency also seeking to withdraw: Andrew Calderon, CA Bar Number 316673



G-01 (06/13)               REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                        Page 1 of 2
       Case 2:19-cv-08972-CBM-FFM Document 43 Filed 08/10/20 Page 2 of 3 Page ID #:825

SECTION II - NEW REPRESENTATION

        No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
        to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
        party or parties in this case, and who is a member in good standing of the Bar of this Court.
        The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
        proceed pro se, as self-represented litigants.

        The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
        who is a member in good standing of the Bar of this Court:

         Name: Christopher Grivakes                                                       CA Bar Number: 127994
         Firm or agency: Affeld Grivakes LLP

         Address: 2049 Century Park East, Ste 2460, Los Angeles, CA 90067

         Telephone Number: 310-979-8700                                  Fax Number:       310-979-8701
         E-mail: cg@agzlaw.com


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.


      Date: 08/07/2020                               Signature: s/ John M. Pierce

                                                     Name:         John M. Pierce

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing of the Bar of this Court.


      Date: July 30, 2020                            Signature: s/ Christopher Grivakes

                                                     Name:         Christopher Grivakes

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                            substitution of counsel as specified above.
                                            representing myself pro se in this case.


      Date: July 30, 2020                            Signature: s/ Seth Shapiro

                                                     Name:         Seth Shapiro

                                                     Title:

G-01 (06/13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                        Page 2 of 2
Case 2:19-cv-08972-CBM-FFM Document 43 Filed 08/10/20 Page 3 of 3 Page ID #:826


  1                            CERTIFICATE OF SERVICE
  2        I certify that I electronically filed the foregoing document using the Court’s
    CM/ECF     System. I am informed and believe that filing through the CM/ECF system
  3 will cause notice to be served on all interested parties.

  4                                           s/ Gabrielle Bruckner
  5
                                              Gabrielle Bruckner

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             -1-
